Opinion filed May 12, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-22-00090-CR
                                   __________

                        MILTON HINSON, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 14942-D


                     MEMORANDUM OPINION
      Appellant, Milton R. Hinson, has filed a pro se notice of interlocutory appeal.
Appellant states in his notice of appeal that he is appealing a “Motion And Order
For Release Of Governor’s Warrant.” We dismiss the appeal.
      When this appeal was docketed, the clerk of this court wrote Appellant and
informed him that it did not appear that Appellant’s notice of appeal related to a
final, appealable order. We requested that Appellant respond and show grounds to
continue the appeal. Appellant has not responded.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Ragston v. State, 424 S.W.3d 49, 51–52 (Tex. Crim. App. 2014); Abbott v. State,
271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). Appellant’s notice of appeal
related to the trial court’s purported denial of, or failure to rule on, a pretrial motion,
which was not an appealable interlocutory order.
      Documents recently filed in this cause show that, after he filed his notice of
appeal, Appellant pleaded guilty, with the benefit of a plea-bargain agreement, and
was convicted of the charged offense of possession of methamphetamine. The
Texas Rules of Appellate Procedure provide that, in a criminal case, “a notice of
appeal is not effective if filed before the trial court makes a finding of guilt or
receives a jury verdict.” TEX. R. APP. P. 27.1(b). Appellant’s notice of appeal was
filed on April 12, 2022, before the trial court made a finding of guilt on April 25,
2022. Therefore, because the notice of appeal was prematurely filed, Appellant’s
notice of appeal is not effective, and we have no jurisdiction to entertain this appeal.
See id.
       Consequently, we dismiss this appeal for want of jurisdiction.


                                                       PER CURIAM


May 12, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                            2